Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.

Response to Amendments  
The amendment filed on 04/20/22 has been entered. Claims 1 – 2 and 4 – 8 remain pending. Claims 5 – 6 remain withdrawn. The amendment to claim 1 finds support in at least the original claim set. 
Applicant’s perfection of foreign priority has overcome the rejection of claims 1 – 2, 4, and 7 – 8 under 102 in view of Okada (Preparation of submicron size Sm2Fe17N3)

Response to Arguments
Applicant’s arguments, filed 04/20/2022 have been fully considered and are persuasive.  The examiner agrees that Tanigawa does not teach or reasonably suggest the hydrogen content and would not necessarily have a hydrogen/BET ratio of 200 – 400 ppm/(m2/g).

Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Herman Paris (Reg. 54,359) on June 1, 2022

The application has been amended as follows:
	Claim 1, line 13, remove the period mark after “1 µm”
	Claim 1, insert after “1 µm” in line 13: “to 0.63 µm.”
	Claim 5, line 10 – 11 remove the phrase: “less than or equal”
	Claim 5, line 10 – 11, after the word “is” add the phrase: “in a range of from 200 ppm/(m2/g)”
Claim 5, line 15, remove the period mark after “atmosphere” and replace it with “,”
	Claim 5, line 15, after “atmosphere” add the phrase: “and the samarium-iron-nitrogen alloy powder has a coercivity of at least 18 kOe when the average particle diameter is 1 µm and the coercivity increases as the average particle diameter decreases from 1 µm to 0.63 µm.”

Rejoinder
Claims 1 – 2, 4, and 7 – 8 are allowable. Claims 5 – 6, previously withdrawn from consideration as a result of a restriction requirement, Claim 5 requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 05/26/2020, is hereby withdrawn and claims 5 – 6 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
Claims 1 – 2 and 4 – 8 as filed on April 20th, 2022 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art does not anticipate or reasonably render obvious the cumulative limitations of claim 1, with particular attention to the combination of the ratio of the hydrogen content to the BET specific surface area and an increasing coercivity with a decreasing average particle diameter from 1 µm to 0.63 µm. 
The closest prior art is Tanigawa (JP2004/263275) which teaches a SmFeN powder that has a coercivity of at least 18 kOe at ~1 µm and an increasing coercivity with decreasing average particle size from 1 µm – 0.63 µm. However, Tanigawa does not teach or reasonably suggest that the ratio of the hydrogen content to the BET specific surface area is in a range of 200 – 400 ppm/(m2/g) and furthermore, the prior does not teach or reasonably suggest controlling said ratio to the claimed range. 
Alternatively, the closest prior art is Ishikawa (JP2004/111515) in view of Kawano (US2002/0029824) which teaches the ratio of hydrogen content to the BET specific surface area that the but does not teach that the coercivity increases while the particle size decreases from 1 µm to 0.63 µm. 
Claims 2, and 4 – 8 depend from or otherwise require all the limitations of allowed claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738